Allowed Claims
1.	Claims 1-8 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “a second circuit(FIG. 2A: 13) comprising: a second switch(FIG. 2A: 48b), wherein the second input terminal(FIG. 2:32[j]) is electrically connected to one terminal of the second switch(FIG. 2A: 48b’s terminal directly connected to 65)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2008/0001901 A1 to Lee in view of U.S. Patent Pub. No. 2011/0279427 A1 to Umezaki et al. (“Umezaki”), either singularly or in combination, fails to anticipate or render obvious the above underlined features 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

More specifically as to claim 1, Lee discloses a display apparatus(60)(FIG. 10;  comprising:
	a first circuit(39)(FIG. 5; ¶0077);
	a second circuit(36)(FIGs. 5, 7-8; ¶¶0079, 0089) comprising a selection circuit(44)(FIG. 9; ¶¶0083-0084); a first switch(42)(FIG. 8; ¶0082); and
	a pixel(P)(FIG. 4; ¶0053),
	wherein the first circuit(39)(FIG. 5; ¶0077) is configured to generate digital image data (¶0076, especially – “when the original data signal R is 001111, the first and second data signals R1and Rr are also 001111”) comprising first data(R1, G1, B1)(FIG. 6: 35; ¶¶0076-0077) and second data(Rr, Gr, Br)(FIG. 6: 35; ¶¶0076-0077),
	wherein the second circuit(36)(FIGs. 5, 7-8; ¶¶0079, 0089) is electrically connected to the pixel(P)(FIG. 4; ¶0053) through a first wiring(OUTl1)(FIGs. 4-5: DL1; ¶¶0053, 0090-0091),
	wherein the second circuit(36)(FIGs. 5, 7-8; ¶¶0079, 0089) is electrically connected to the pixel(P)(FIG. 4; ¶0053) through a second wiring(OUTr1)(FIGs. 4-5: Dr1; ¶¶0053, 0090-0091),
	wherein the second circuit(36)(FIGs. 5, 7-8; ¶¶0079, 0089) is configured to set a potential(anyone of VR1, VG1, VB1)(FIG. 6; ¶0089) of the first wiring(OUTl1)(FIGs. 4-5: DL1; ¶¶0053, 0090-0091) to one(anyone of VR1, VG1, VB1)(FIG. 6; ¶0089) of a potential(anyone of VR1, VG1, VB1)(FIG. 6; ¶0089) corresponding to the first data(R1, G1, B1)(FIG. 6: 35; ¶¶0076-0077) and a potential(anyone of VRr, VGr, VBr)(FIG. 6; ¶0089) corresponding to the second data(Rr, Gr, Br)(FIG. 6: 35; ¶¶0076-0077),
	wherein the second circuit(36)(FIGs. 5, 7-8; ¶¶0079, 0089) is configured to set a potential(anyone of VRr, VGr, VBr)(FIG. 6; ¶0089) of the second wiring (OUTr1)(FIGs. 4-5: Dr1; ¶¶0053, 0090-0091) to the other(anyone of VRr, VGr, VBr)(FIG. 6; ¶0089) of the potential(anyone of VR1, VG1, VB1)(FIG. 6; ¶0089) corresponding to the first data(R1, G1, B1)(FIG. 6: 35; ¶¶0076-0077) and the potential corresponding to the second data(Rr, Gr, Br)(FIG. 6: 35; ¶¶0076-0077),
	wherein the selection circuit(44)(FIG. 9; ¶¶0083-0084) comprises a first input terminal(connection from 42 to 44a)(FIG. 9; ¶0087), a second input terminal(connection from 42 to 44b)(FIG. 9; ¶0087), a first output terminal(VRl)(FIG. 9; ¶0083), and a second output terminal(VRr)(FIG. 9; ¶0083), wherein the second input terminal(connection from 42 to 44b)(FIG. 9; ¶0087) is electrically connected to one terminal(output terminal) of the first switch(42)(FIG. 8; ¶0082), wherein the first output terminal(VRl)(FIG. 9; ¶0083) is electrically connected to the first wiring(OUTl1)(FIGs. 4-5: DL1; ¶¶0053, 0090-0091), wherein the second output terminal(VRr)(FIG. 9; ¶0083) is electrically connected to the second wiring(OUTr1)(FIGs. 4-5: Dr1; ¶¶0053, 0090-0091),
	wherein the pixel(P)(FIG. 4; ¶0053) comprises a first transistor(TFT1)(FIG. 4; ¶0054), a second transistor(TFT2)(FIG. 4; ¶0054), and a display device(C1c)(FIG. 4; ¶0054, especially – “the liquid crystal cell C1c denotes a capacitor formed by a liquid crystal layer existing between the first and second pixel electrodes”),
	wherein one of a source and a drain(TFT2’s terminal directly connected to C1c)(FIG. 4; ¶¶0055-0056) of the second transistor(TFT2)(FIG. 4; ¶0054) is electrically connected to another electrode(Clc’s second pixel electrode directly connected to TFT2) of the capacitor(Clc)(FIG. 4; ¶0054),
	wherein the other of the source(TFT1’s terminal directly connected to Dl1)(FIG. 4; ¶0055) and the drain of the first transistor(TFT1)(FIG. 4; ¶0054) is electrically connected to a first wiring(OUTl1)(FIGs. 4-5: DL1; ¶¶0053, 0090-0091),
	wherein the other of the source(TFT2’s terminal directly connected to C1c)(FIG. 4; ¶0055) and the drain of the second transistor(TFT2)(FIG. 4; ¶0054) is electrically connected to a second wiring(OUTr1)(FIGs. 4-5: Dr1; ¶¶0053, 0090-0091), and
	wherein the display device(C1)(FIG. 4; ¶0054) is configured to display an image corresponding to the image data (¶¶0054, 0094).
	Lee does not expressly disclose a second circuit comprising: a second switch, wherein the second input terminal is electrically connected to one terminal of the second switch, wherein the pixel comprises a capacitor, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor, wherein the one electrode of the capacitor is electrically connected to one electrode of the display device, wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the capacitor.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Umezaki discloses wherein the pixel(100)(FIG. 5; ¶¶0044, 0075) comprises a capacitor(504)(FIG. 5; ¶0075), wherein one of a source and a drain of the first transistor(101)(FIG. 5; ¶0044 – first transistor 101’s source/drain terminal directly connected to capacitor 504) is electrically connected to one electrode(504’s top electrode)(FIG. 5; ¶0075) of the capacitor(504)(FIG. 5; ¶0075), wherein the one electrode(504’s top electrode)(FIG. 5; ¶0075) of the capacitor(504)(FIG. 5; ¶0075) is electrically connected to one electrode(103’s top electrode)(FIG. 5; ¶0044) of the display device(103)(FIG. 5; ¶0075), wherein one of a source and a drain of the second transistor(102)(FIG. 5; ¶0044 – second transistor 102’s source/drain terminal directly connected to capacitor 504) is electrically connected to the other electrode(504’s bottom electrode)(FIG. 5; ¶0075) of the capacitor(504)(FIG. 5; ¶0075).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Umezaki to provide a display apparatus that displays images having more uniform brightness (i.e., by having the display devices of each row emit light using the stored potential held in their 
	Lee modified by Umezaki does not teach a second circuit comprising: a second switch, wherein the second input terminal is electrically connected to one terminal of the second switch, with all other limitations as claimed.
Other Relevant Prior Art
3.	Other relevant prior art includes: U.S. Patent Pub. No. 2008/0238842 A1 to Yatabe.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

As to claim 1, Yatabe discloses a display apparatus (FIG. 1; ¶0072) comprising:
	a first circuit(50)(FIG. 1; ¶0071);
	a second circuit(30)(FIGs. 5, 7-8; ¶0071); and
	a pixel(1a, 1b, 2a, 2b, LC)(FIG. 2; ¶¶0074-0074),
	wherein the second circuit(30)(FIGs. 5, 7-8; ¶0071) is electrically connected to the pixel(1a, 1b, 2a, 2b, LC)(FIG. 2; ¶¶0074-0074) through a first wiring(Da(1))(FIG. 2; ¶0074),
	wherein the second circuit(30)(FIGs. 5, 7-8; ¶0071) is electrically connected to the pixel(1a, 1b, 2a, 2b, LC)(FIG. 2; ¶¶0074-0074) through a second wiring(Db(1))(FIG. 2; ¶0074).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692